Citation Nr: 0616003	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  03-05 355A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals, left 
shoulder injury, secondary to the veteran's service-connected 
torn medial meniscus of the left knee with torn anterior 
cruciate ligament and chondromalacia.  

2.  Entitlement to service connection for right ankle 
disorder, secondary to the veteran's service-connected torn 
medial meniscus of the left knee with torn anterior cruciate 
ligament and chondromalacia.  

3.  Entitlement to an increased rating for torn medial 
meniscus of the left knee with torn anterior cruciate 
ligament and chondromalacia, currently evaluated as 
20 percent disabling.  

4.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling.  

5.  Entitlement to service connection for right knee 
disorder, secondary to the veteran's service-connected torn 
medial meniscus of the left knee with torn anterior cruciate 
ligament and chondromalacia.  




REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from February 1980 to 
March 1982.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
of the Columbia, South Carolina, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied service 
connection for a left shoulder condition, secondary to the 
veteran's service-connected torn medial meniscus of the left 
knee with torn anterior cruciate ligament and chondromalacia.  
By rating decision of July 2004, service connection for a 
right ankle disorder, secondary to the veteran's service-
connected torn medial meniscus of the left knee with torn 
anterior cruciate ligament and chondromalacia, and increased 
ratings for torn medial meniscus of the left knee with torn 
anterior cruciate ligament and chondromalacia, traumatic 
arthritis of the left knee, and degenerative changes of the 
right knee, secondary to the veteran's service-connected torn 
medial meniscus of the left knee with torn anterior cruciate 
ligament and chondromalacia were denied.  

In August 2004, notice of disagreement was filed to these 
disabilities that were denied in July 2004.  A statement of 
the case (SOC) was issued to all of the disabilities except 
for an increased rating for degenerative changes of the right 
knee, secondary to the veteran's service-connected torn 
medial meniscus of the left knee with torn anterior cruciate 
ligament and chondromalacia has not been issued.  A SOC must 
be issued to give the veteran an opportunity to prefect an 
appeal with respect to that particular issue.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  Additionally, the issue of 
entitlement to service connection for residuals, left 
shoulder injury, secondary to the veteran's service-connected 
torn medial meniscus of the left knee with torn anterior 
cruciate ligament and chondromalacia will also be remanded.  
The aforementioned issues are the subject of the attached 
remand to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  


FINDINGS OF FACT

1.  The veteran's claimed right ankle condition did not occur 
in service nor is it a result of or aggravated by his 
service-connected torn medial meniscus of the left knee with 
torn anterior cruciate ligament and chondromalacia; a current 
and chronic disorder (as opposed to pain) is not shown by the 
record.  

2.  The veteran's torn medial meniscus of the left knee with 
torn anterior cruciate ligament and chondromalacia is 
productive of no more than moderate instability.  

3.  The veteran's traumatic arthritis of the left knee is 
productive of no more than extension limited by 10 degrees 
and flexion limited by no more than 45 degrees.  


CONCLUSIONS OF LAW

1.  A right ankle condition is not the result of active 
service or service connected disability.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.310 (2005).  

2.  The criteria for a rating in excess of 20 percent for 
torn medial meniscus of the left knee with torn anterior 
cruciate ligament and chondromalacia has not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Code 5257 (2005).

3.  The criteria for a rating in excess of 10 percent for 
traumatic arthritis of the left knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.71a, Diagnostic Codes 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

      I.  Duty to Assist and Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO sent letters to the appellant in January 2004, 
March 2004, and May 2004, which asked him to submit certain 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claims.  In accordance with the duty to assist, the 
letters informed the appellant what evidence and information 
VA would be obtaining, and essentially asked the appellant to 
send to VA any information he had to process the claims.  The 
letters also explained that VA would make reasonable efforts 
to help him get evidence such as medical records, but that he 
was responsible for providing sufficient information to VA to 
identify the custodian of any records.  VA informed the 
appellant of what he needed to show for increased rating 
claims, and a service connection claim.  In view of this, the 
Board finds that the Department's duty to notify has been 
fully satisfied with respect to the claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
discussed the statutory requirement in 38 U.S.C.A. § 5103(a) 
that notice be sent to a claimant before the initial 
adjudication of his claim.  That was accomplished in this 
case, and proper VA process was performed as to the claims.  
The Board concludes that to proceed to a decision on the 
merits would not be prejudicial to the appellant in this 
instance.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant.  He has not identified any additional evidence 
pertinent to the claim not already of record, or attempted to 
be located, or requested by VA.  There are no known 
additional records to obtain.  He was offered the opportunity 
to testify at a Board hearing, and declined.  

Finally, during the pendency of this appeal, on 
March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  Id.  As previously stated, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate his 
claims, and later, in April 2006, he was provided with notice 
of the type of evidence necessary to establish a disability 
rating and an effective date for the disability on appeal.  
The notice provided in April 2006 occurred after the initial 
adjudication of his claims.  Despite that, the Board finds no 
prejudice to him in proceeding with the issuance of final 
decisions.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board concludes that since the 
preponderance of the evidence is not in favor of his claims 
on appeal, any question as to the appropriate effective date 
to be assigned is moot.  

Overall, the Board finds that VA has satisfied its duties to 
inform and assist the appellant, and the Board may proceed 
with this case.  


II.  Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be established on a secondary basis for a 
disability that is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 
4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 
34 (1991).  

In Allen, the Court indicated that the term "disability" as 
used in 38 U.S.C.A. § 1110 "... refers to impairment of 
earning capacity, and that such definition mandates that any 
additional impairment of earning capacity resulting from an 
already service-connected condition, regardless of whether or 
not the additional impairment is itself a separate disease or 
injury caused by the service-connected condition, shall be 
compensated.  The Court then concluded that "... pursuant to 
§ 1110 and § 3.310(a), when aggravation of a veteran's non-
service-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Id.

Thus, service connection on a secondary basis may be granted 
under one of two conditions.  The first is when the disorder 
is proximately due to or the result of a disorder of service 
origin.  In that case, all symptomatology resulting from the 
secondary disorder will be considered in rating the 
disability.  The second is when a service-connected 
disability aggravates a nonservice-connected disability.  In 
those cases, VA may only consider the degree of disability 
over and above the degree of disability prior to the 
aggravation.  

The veteran asserts that service connection is warranted for 
a right ankle condition secondary to the veteran's service-
connected torn medial meniscus of the left knee with torn 
anterior cruciate ligament and chondromalacia .  

The veteran's claim must fail in this regard.  

Service medical records show no findings, treatment, or 
diagnosis of a right ankle complaint.  Since service, the 
veteran complained of a right ankle condition that he alleged 
was the result of his service-connected left knee disability.  
In June 2003, the veteran was seen complaining of pain after 
falling and injuring his left hand, right elbow, and right 
ankle.  He maintained that the fall occurred as a result of 
the giving way of his service-connected left knee.  A pain 
assessment was made, but no diagnosis related to his right 
ankle was made.  Unfortunately, pain does not, by itself, 
without a diagnosed or identifiable underlying malady or 
condition, constitute a disability for which service 
connection may be granted.  See also Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir 2001).  

Further, in order to prevail on a claim for service 
connection, there must be current evidence of the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992). Here, there is no competent medical evidence of a 
right ankle disorder which had its onset in service or which 
is related to the veteran's service-connected left knee 
disability.  Only the veteran has indicated that he has a 
right ankle disorder, secondary to his service-connected left 
knee disability.  It is well established that laypersons 
cannot provide testimony when an expert opinion is required.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Without a diagnosed right ankle disorder, there is no basis 
upon which the claim can be granted.  Based on the foregoing, 
service connection is not warranted for a right ankle 
disorder, secondary to the veteran's service-connected left 
knee disability.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


III.  Increased Ratings

By rating decision of July 1982, service connection for torn 
medial meniscus, left knee, with torn cruciate ligament, 
chondromalacia, was granted and awarded a 10 percent rating, 
effective March 1982.  By rating decision of May 2000, the 
veteran's left knee condition was recharacterized in order to 
provide the veteran a separate rating for arthritis.  The 
evaluation for torn medial meniscus, left knee, with torn 
cruciate ligament, chondromalacia, was increased to 
20 percent, effective October 1999.  The veteran also 
received a 10 percent rating for degenerative changes of the 
left knee, traumatic.  These ratings have since remained in 
effect.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  The 
provisions of 38 C.F.R. § 4.1 require that each disability be 
reviewed in relation to its history and that there be 
emphasis upon the limitation of activity imposed by the 
disabling condition.  The provisions of 38 C.F.R. § 4.2 
require that medical reports be interpreted in light of the 
whole-recorded history and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect the claimants against adverse decisions based on a 
single incomplete or inaccurate report to enable the VA to 
make a more precise evaluation of the level of disability and 
of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1991).  

In DeLuca v Brown, 8 Vet. App. 202 (1995), the Court held 
that codes that provide a rating on the basis of loss of 
range of motion mandate consideration of 38 C.F.R. §§ 4.40 
and 4.45 (regulations pertaining to functional loss and 
factors of joint disability attributable to pain).  To the 
extent possible, the degree of additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be noted.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  It 
is essential that the examination on which ratings are based 
adequately portray the anatomical damage, and the functional 
loss, with respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the necessary 
bones, joints or muscles, or associated structures, or to 
deformity, adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled.  A little used part 
of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of the skin, absence of normal callosity or 
the like.  38 C.F.R. § 4.40.  

As regards the joints the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; (e) 
Incoordination, impaired ability to execute skilled movements 
smoothly; (f) Pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  

The basis of disability evaluations is the ability of the 
body as a whole, or of the psyche, or of a system or organ of 
the body to function under the ordinary conditions of daily 
life, including employment.  Evaluations are based upon a 
lack of usefulness in self-support.  38 C.F.R. § 4.10.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
the higher rating.  
38 C.F.R. § 4.7.

Under Diagnostic Code 5257, a 10 percent evaluation 
contemplates slight subluxation or lateral instability.  To 
warrant a 20 percent evaluation, moderate subluxation or 
lateral instability must be shown.  A 30 percent evaluation 
is warranted for severe subluxation or lateral instability.  

The medical evidence establishes that during the entire 
appeal period, the symptoms associated with the veteran's 
torn medial meniscus, left knee, with torn cruciate ligament, 
chondromalacia, warrants no more than the currently assigned 
20 percent evaluation under Diagnostic Code 5257.  
Examination reports show that in April 2004, the veteran 
underwent a VA examination of the left knee.  He related 
daily pain of the knee and physical examination showed a 
grossly unstable anterior drawer with positive pivot shift 
test.  He had no medial collateral, lateral collateral, or 
posterior collateral ligament instability.  In April 2005, in 
a VA outpatient treatment note, the examiner indicated that 
the veteran had left knee crepitus, 2+ anterior laxity, and 
the assessment was anterior cruciate ligament deficient left 
knee with medial compartment gonarthrosis.  The examiner 
indicated that if instability was not the veteran's major 
concern, he did not recommend an anterior cruciate ligament 
reconstruction.  On March 2006 VA examination, there was mild 
deformity of the left knee with bow and anterior laxity of 
6mm with no posterior laxity.  There was no subluxation and 
no more than moderate instability of the knees, which 
warrants no more than a 20 percent evaluation under 
Diagnostic Code 5257.  Severe subluxation or lateral 
instability, necessary for a 30 percent evaluation, is not 
shown.  

As for the veteran's claim for increase for traumatic 
arthritis of the left knee, this too must fail.  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, 
degenerative arthritis (to include hypertrophic or 
osteoarthritis) established by x-ray findings will be rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved 
(here, Diagnostic Code 5260, for limitation of flexion of the 
leg, and Diagnostic Code 5261, for limitation of extension of 
the leg).  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a 10 percent evaluation is 
assignable each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added, 
under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (prescribing that arthritis due to 
trauma, substantiated by x-ray findings, should be evaluated 
as degenerative arthritis).  Limitation of motion must 
objectively be confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Under the provisions of Diagnostic Code 5260, flexion limited 
to 60 degrees warrants a noncompensable rating.  Flexion 
limited to 45 degrees warrants a 10 percent rating.  To 
warrant a 20 percent rating, flexion must be limited to 
30 degrees.  Finally, flexion limited to 15 degrees is rated 
30 percent.  

Under the provisions of Diagnostic Code 5261, extension 
limited to 5 degrees warrants a noncompensable rating.  
Extension limited to 10 degrees warrants a 10 percent rating.  
To warrant a 20 percent rating, extension must be limited to 
15 degrees.  Extension limited to 20 degrees warrants a 
30 percent rating.  A 40 percent rating is warranted for 
extension limited to 30 degrees.  Finally, extension limited 
to 45 degrees is rated 50 percent.  

During April 2004 VA examination, the veteran's flexion was 
accomplished to 130 degrees.  His extension was full without 
pain.  In March 2006, the veteran underwent additional VA 
examination.  At that time, he was able to fully extend his 
left knee without pain.  Flexion was accomplished to 100 
degrees without pain and 114 degrees with pain.  The knees 
were not additionally limited by pain, fatigue, weakness, or 
lack of endurance following repetitive use.  

With regard to evaluation on the basis of limitation of 
motion, the Board notes that the veteran has consistently 
exhibited full motion on extension and flexion has been 
limited to 130 degrees (in April 2004) and, most recently, to 
100 degrees without pain and 114 degrees, with pain on motion 
(in March 2006).  When compared with standard range of knee 
motion (0 to 140 degrees, see 38 C.F.R. § 4.71, Plate II), 
the veteran's knee motion, even considering his complaints of 
pain, is not shown to be more than slight.  More 
significantly, such findings do not meet the minimum criteria 
for a compensable (10 percent) evaluation under either 
Diagnostic Code 5260 (requiring flexion limited to 45 degrees 
or less) or 5261 (requiring extension limited to 10 degrees 
or more).  However, consistent with the premise than painful 
motion warrants at least the minimum compensable evaluation 
for the joint (see 38 C.F.R. § 4.59), a 10 percent evaluation 
continues to be assignable under the provisions of Diagnostic 
Code 5003.  

Also, there is no indication that the veteran warrants an 
increased rating based on additional loss due to pain, 
weakened movement, excess fatigability, or incoordination 
pursuant to Deluca.  Based on the foregoing, the veteran's 
ratings for torn medial meniscus of the left knee with torn 
anterior cruciate ligament and chondromalacia, and traumatic 
left knee arthritis are most consistent with the current 
ratings of record.  Therefore, an increased rating for torn 
medial meniscus of the left knee with torn anterior cruciate 
ligament and chondromalacia, or traumatic left knee arthritis 
is not warranted.  


ORDER

Service connection for a right ankle disorder, secondary to 
the veteran's service-connected left knee disability, is 
denied.  

An increased rating for torn medial meniscus of the left knee 
with torn anterior cruciate ligament and chondromalacia, is 
denied.  

An increased rating for traumatic left knee arthritis is 
denied.  




REMAND

Upon review of the claims file, the Board finds that 
additional procedural and evidentiary development is 
warranted.

The veteran requested service connection for a right knee 
condition, secondary to his service-connected torn medial 
meniscus of the left knee with torn anterior cruciate 
ligament and chondromalacia in July 2003.  By rating decision 
of July 2004, the issue was denied.  The veteran expressed 
disagreement with the July 2004 rating decision, and the RO 
has not issued a statement of the case on the issue, as 
required by 38 C.F.R. § 19.26.  While the Board may not 
exercise jurisdiction on a claim in the absence of a properly 
perfected appeal, the issue of entitlement to service 
connection for a right knee condition , secondary to his 
service-connected torn medial meniscus of the left knee with 
torn anterior cruciate ligament and chondromalacia must be 
remanded for the issuance of a statement of the case.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995).  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
under these circumstances, it is incumbent upon the Board to 
remand the matter to the RO.  Manlincon v. West, 12 Vet. App. 
238 (1999).  

Further, the veteran claims that service connection is 
warranted for a left shoulder condition, secondary to his 
service-connected torn medial meniscus of the left knee with 
torn anterior cruciate ligament and chondromalacia.  He 
claimed that he fell into a tree sapling when his left knee 
gave out and as a result, "chipped" his left shoulder.  He 
stated that this occurred in 1984 or 1985, and he was treated 
at the Columbia, South Carolina VAMC for the injury.  The RO 
attempted to obtain these records, and was informed that 
there were no VA records at that facility or in the VA 
records system for that time period.  The veteran's 
chiropractor Bruce D. Mikota, DC, submitted a medical opinion 
in March 2004, indicating, in pertinent part, that the 
problem with the veteran's shoulder is because of the 
repeated aberrant direction that the knee performs changes 
the normal function disturbing the shoulder's stability.  A 
request has been made for Dr. Mikota's medical records on two 
occasions, to no avail.  However, as Dr. Mikota has 
attributed the veteran's left shoulder condition to the 
veteran's service-connected left knee condition, VA 
examination should be performed with an opinion provided as 
to the etiology of the disability.  

Accordingly, this case is REMANDED for the following:

1.  In regard to the veteran's 
dissatisfaction with the denial of 
service connection for a right knee 
condition, secondary to his service-
connected torn medial meniscus of the 
left knee with torn anterior cruciate 
ligament and chondromalacia, the veteran 
should be issued a statement of the case.  
If, and only if, the veteran files a 
substantive appeal in a timely manner to 
this issue, should that issue be returned 
to the Board.  

2.  The veteran should be scheduled for a 
VA orthopedic examination to ascertain 
the nature and etiology of the veteran's 
left shoulder condition.  All tests and 
studies needed to make this determination 
should be ordered.  Based upon the 
examination findings, review of 
historical records, and medical 
principles, the physician should opine, 
with full supporting rationale, whether 
it is at least as likely as not that the 
veteran's left shoulder condition is due 
to or aggravated by the veteran's 
service-connected torn medial meniscus of 
the left knee with torn anterior cruciate 
ligament and chondromalacia.  The claims 
folder and a copy of this remand are to 
be made available to the examiner, and 
the examiner is asked to indicate that he 
or she has reviewed the claims folder.  

3.  The veteran must be given adequate 
notice of the date and place of any 
examination.  A copy of all notifications 
must be associated with the claims file.  
The veteran is hereby advised that 
failure to report to a scheduled VA 
examination without good cause shown may 
have an adverse effect on this claim.  

4.  Upon completion of the requested 
development above, the RO should again 
review the claim.  If the decision is 
adverse to the appellant, he and his 
representative should be provided with an 
appropriate Supplemental Statement of the 
Case, which sets forth the applicable 
legal criteria pertinent to this appeal, 
and he should be given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


